FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                    March 13, 2008
                    UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                 TENTH CIRCUIT                        Clerk of Court



 ROBERT E. GOODSON,

               Plaintiff - Appellant,                    No. 07-1187
          v.                                             (D. Colorado)
 NATIONAL ASSOCIATION OF                      (D.C. No. 03-cv-1184-JLK-MEH)
 LETTER CARRIERS, AFL-CIO;
 NATIONAL ASSOCIATION OF
 LETTER CARRIERS LOCAL
 BRANCH 5996; JEFFREY
 HARTMAN; JOHN FECHISIN;
 RUSSELL SHAMAH; GIL BARELA;
 and TIMOTHY MURPHY,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and McCONNELL, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Robert E. Goodson, an African-American letter carrier employed by the

United States Postal Service (“USPS”), appeals the grant of summary judgment

entered for defendants, National Association of Letter Carriers, AFL-CIO

(“NALC”), the NALC-affiliated local union, NALC Branch 5996, and present or

former Branch 5996 union representatives, in this case alleging violations of 42

U.S.C. § 1981 and the duty of fair representation implied by federal labor law. 1

We affirm.

      Goodson filed this action in June 2003, alleging that Branch 5996

discriminated against him on the basis of his race in its handling of two

grievances filed on his behalf that were ultimately settled favorably to him in July

and September 2000. Specifically, he alleged that the defendants had violated his

rights protected by 42 U.S.C. § 1981 by failing to enforce his collective

bargaining agreement with the USPS and that NALC, Branch 5996, and the

defendant representatives violated their duties of fair representation under the

National Labor Relations Act (“NLRA”), 29 U.S.C. §§ 151-169. The grievances,

respectively, related to a directive that Goodson not sit on a stool while “casing”

(i.e., sorting) his mail; and a letter that had been placed in his personnel file


      1
      While Goodson was represented by counsel before the district court, he
proceeds on appeal pro se.

                                          -2-
alleging that he was absent from work without authorization. Nothing adverse

resulted from either of the matters in question. Goodson continued to use a stool

while casing his mail and was not disciplined for it. After the grievance process

was completed, the letter was removed from his personnel file without any

adverse consequences in the interim.

      Following written discovery, defendants moved for judgment on the

pleadings. Applying the “exceedingly liberal standard of review” applicable to

Rule 12 motions to dismiss, and calling the case a “close call” on whether to

dismiss under Rule 12, the district court permitted the case to proceed. Order at

2, 4, 12, R. Vol. I, tab 31. Goodson filed an amended complaint, discovery

resumed, and defendants filed a motion for summary judgment. The district court

granted defendants’ motion, concluding that the record as a whole demonstrated

that no genuine issues of material fact remained and that defendants were entitled

to prevail on the merits as a matter of law.

      We have considered the entire record, along with Goodson’s briefs on

appeal, and conclude that the district court did not err. 2 Accordingly, for




      2
       In Sprint/United Management Co. v. Mendelsohn, ___ S. Ct. ___, 2008
WL 495370 (2008), the Supreme Court recently decided that “me too” evidence
was admissible in certain instances. Although Goodson presented statements
from other employees, it was not the kind of evidence contemplated in
Mendelsohn, and that case accordingly does not affect our disposition in this case.

                                          -3-
substantially the reasons set forth in its lengthy and thorough opinion, we

AFFIRM the district court’s grant of summary judgment to defendants.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




                                         -4-